       Case 1:12-cv-07372-LJL-KNF Document 320 Filed 06/22/20 Page 1 of 4

Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Sean Baldwin
Partner
212 390 9007
sbaldwin@selendygay.com




June 22, 2020


Via ECF

Hon. Lewis J. Liman
United States District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:     Financial Guaranty Insurance Company v. The Putnam Advisory
        Company, LLC, No. 12-cv-7372 (S.D.N.Y.)

Dear Judge Liman,

      We write on behalf of Plaintiff Financial Guaranty Insurance Company
(“FGIC”) pursuant to the Court’s Order dated June 19, 2020. ECF No. 313.

       Putnam ignores that trials may only be bifurcated in “particularly compelling”
and “exceptional” cases, Kos Pharmas., Inc. v. Barr Labs, Inc., 218 F.R.D. 387, 391
(S.D.N.Y. 2003), and that to determine whether to bifurcate courts must consider:
“(1) whether the issues are significantly different from one another; (2) whether the
issues are to be tried before a jury or to the court; (3) whether the posture of discovery
on the issues favors a single trial or bifurcation; (4) whether the documentary and
testimonial evidence on the issues overlap; and (5) whether the party opposing
bifurcation will be prejudiced if it is not granted.” Dallas v. Goldberg, 143 F. Supp.
2d 312, 315 (S.D.N.Y. 2001). These factors weigh strongly against bifurcation.

        Putnam bases its argument on the claim that the elements FGIC must prove
may be segregated, and an adverse ruling on one will obviate the need for trial on the
others. See ECF No. 311 at 1. Putnam’s argument proves too much. The mere fact
that an adverse ruling on one legal element of FGIC’s claims would eliminate the
need to consider others just means that each legal element is segregable; it does not
justify bifurcation, because “the same could be said of every case.” Computer Assocs.
Int’l, Inc. v. Simple.com, Inc., 247 F.R.D. 63, 67 (E.D.N.Y. 2007).
       Case 1:12-cv-07372-LJL-KNF Document 320 Filed 06/22/20 Page 2 of 4
Hon. Liman
June 22, 2020



        The factual evidence on each of the elements here is not segregable but is
inextricably intertwined. The evidence that Putnam seeks to keep from the Court
through bifurcation—primarily, that Putnam managed Pyxis to further the equity
investors’ long-short correlation trading strategy at FGIC’s expense—underpins each
element of FGIC’s claims and will be proved through the same testimony from the
same witnesses. Putnam asserts that such evidence bears only on scienter. ECF No.
311 at 5. In fact, it bears on all elements, including those Putnam specifically asks
to try first—“attribution” and transaction causation.

       Putnam’s Knowledge and Intent Concerning the PCS. At trial, FGIC
will prove that Putnam is responsible for the misrepresentations in the PCS by
showing that Putnam knew and intended that false portfolio information be conveyed
to FGIC. Pasternack v. Lab Corp. of Am. Holdings, 27 N.Y.3d 817, 828 (2016)
(“[I]ndirect communication can establish a fraud claim, so long as the statement was
made with the intent that it be communicated to the plaintiff and that the plaintiff
rely on it.”). FGIC will also show Putnam knowingly omitted to correct these
misrepresentations, which further establishes its responsibility for them. ECF No.
308 at 134-137. At summary judgment, the Court rejected Putnam’s argument that
such proof is insufficient to establish Putnam’s liability for these misrepresentations.
ECF No. 160 at 15-17. Putnam ignores this law of the case.

       Setting aside the fact that Putnam was solely responsible for collateral
selection and was responsible for all target portfolios whether sent to the rating
agencies or to FGIC, FGIC will offer ample evidence of Putnam’s intentional
deception. To prove Putnam’s knowledge of the misrepresentations in the PCS and
its intent that they be conveyed to, and relied upon by, FGIC, FGIC will prove: (1)
Putnam understood the equity investors’ long-short correlation trading strategy
required a portfolio that was as highly correlated as possible with the subprime, pre-
2005H2, and low-rated RMBS the equity investors were shorting; (2) Putnam
understood FGIC required a portfolio that was as uncorrelated as possible (subject to
the eligibility criteria) with the same assets, and would not accept the tail risk
inherent in the equity investors’ portfolio; and (3) Putnam needed both the equity
investors and FGIC to participate in order to close Pyxis. Putnam resolved this
dilemma by complying with the equity investors’ wishes (to secure additional
business) while concealing its plans from FGIC. Thus, when FGIC asked Calyon and
then Putnam (expressly confirmed by Menhenett’s contemporaneous email) for a
detailed target portfolio that would show the credit characteristics of the portfolio
Putnam intended to acquire, Putnam was forced to misrepresent the portfolio’s credit
profile to FGIC, and it used Calyon as a conduit to do so. The inference that Putnam
knew and intended the PCS to be false is strongly supported, not only by Putnam’s
direct communications with FGIC and Calyon concerning management of FGIC’s tail
risk concerns and the creation of the PCS (to be proved by testimony from Menhenett,
Bell, Van Tassel, Malm, and Rekeda), but by the entire background of Putnam’s
knowing cooperation with the equity investors’ strategy and the constraints such



                                           2
       Case 1:12-cv-07372-LJL-KNF Document 320 Filed 06/22/20 Page 3 of 4
Hon. Liman
June 22, 2020



cooperation imposed. This evidence explains why Putnam was motivated to convey
false information to FGIC, and supports the inference that Putnam intentionally
participated in the creation of a materially false target portfolio. The evidence of the
equity investors’ strategy, and their control over portfolio construction to further that
strategy, will be based on the testimony of Bell, Van Tassel, Prusko, Henriques,
O’Driscoll, Snow, and Longstaff. Thus, the testimony of virtually all witnesses in the
case is required to resolve Putnam’s knowledge and intent, precluding bifurcation.

       Transaction causation. Proof of Putnam’s cooperation with Magnetar also
bears on transaction causation. FGIC can prove transaction causation by showing it
would not have issued the Pyxis Guaranty on the terms it did absent Putnam’s
misrepresentations. ECF No. 160 at 45. Evidence of Magnetar’s involvement with
portfolio construction, and Putnam’s efforts to conceal that involvement, is directly
relevant to FGIC’s willingness to attach at 40%. Had FGIC known not only that the
portfolio would be materially more correlated and riskier than disclosed, but that it
would be so precisely because of the undisclosed influence of the adversely-interested
equity investors, FGIC would likely have declined to participate in Pyxis at all, and
would certainly not have done so on the same terms. See Menhenett Dec. ¶ 271 (“Had
I further understood that the equity investors had dictated that Putnam apply
undisclosed portfolio constraints to further their long-short correlation trading
strategy, I would likely have concluded that FGIC should not insure Pyxis at any
attachment point.”); Adams Dec. ¶ 61 (“I would likely not have been able to approve
FGIC’s participation at all” had I known about the equity investors’ involvement);
Finkel Dec. ¶ 36 (“[H]ad I known in addition that the reason the portfolio would be
less diversified and riskier was that the collateral mix was dictated by equity
investors who were using Pyxis to help them pursue a long-short correlation trading
strategy, … I may not have been able to approve FGIC’s participation at all.”). To
prove this, FGIC will rely on the same testimony referenced above from Bell, Van
Tassel, Prusko, Henriques, O’Driscoll, and Longstaff, again precluding bifurcation.

       Based on indisputable evidence, FGIC can prove, at a minimum, that Putnam
acted negligently. ECF No. 308 at 1-2. Putnam seeks to prevent the Court from
considering evidence of the true nature of Pyxis and the equity investors’ influence
over the deal because that evidence makes clear Putnam did not just act negligently,
but fraudulently. That evidence is not only relevant to the elements Putnam singles
out, but to whether actionable misrepresentations and omissions were made, whether
FGIC reasonably relied on such misrepresentations, and whether the
misrepresentations caused FGIC’s losses—in other words, FGIC’s entire fraud claim.

      Putnam cannot use Rule 42(b) to obtain reconsideration of Judge Torres’
summary judgment rulings and to exclude evidence that is highly relevant to the
elements FGIC must prove. Bifurcation of this trial would only undermine efficiency
and prejudice FGIC. It should be denied.




                                           3
       Case 1:12-cv-07372-LJL-KNF Document 320 Filed 06/22/20 Page 4 of 4
Hon. Liman
June 22, 2020



Sincerely,



Sean Baldwin
Partner

Encl: All Counsel of Record (via ECF)




                                        4
